Case 3:20-cv-00389-MHL-RCY Document 16 Filed 08/31/20 Page 1 of 1 PagelD# 60

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
SUNDARI K. PRASAD.
Petitioner,
Vv. Civil Action No. 3:20CV389
JUDGE SHAW, et al.,
Respondents.
MEMORANDUM OPINION
Petitioner, a Virginia prisoner proceeding pro se, submitted a petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2254. By Memorandum Order entered on July 1, 2020, the Court
directed Petitioner, within eleven (11) days of the date of entry thereof, to complete and return
the standardized form for filing a § 2254 petition as required by Eastern District of Virginia
Local Civil Rule 83.4(A). The Court warned Petitioner that the failure to comply with the above
directive would result in the dismissal of the action without prejudice. See Fed. R. Civ. P. 41(b).
More than fifteen (15) days have elapsed since the entry of the July 1, 2020
Memorandum Order and Petitioner has not completed and returned the standardized § 2254
form. Accordingly, the action will be DISMISSED WITHOUT PREJUDICE. A certificate of
appealability will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

M. Hannah Lauc /
téJud

United States DistrictJudge

 

Date: [vas 3\ ;2220

Richmond, Virginia
